DETAILED ACTION
In the Final Rejection mailed 6/17/2022:
Claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 Response to Amendment
The amendment to the claims filed 10/26/2022 has been entered:
Claims 1-9 and 18-20 are cancelled.
Claims 21-32 are new.
Claims 10-17 and 21-32 are active.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2022 and 11/11/2022 were filed after the mailing date of the Final Rejection on 6/17/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the examiner.
Claim Objections
Claims 11-14, 16, 21, 24, 28, and 30 are objected to because of the following informalities:
Regarding claim 11, applicant is advised that amendments to a claim must be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. Specifically, the limitation “results in a porous layer containing an oxide of magnesium from the magnesium upper receiver offering adhesion for a topcoat surface treatment” (lines 2-3) was not previously recited in the claim, and is also not underlined. See MPEP § 714.
Further regarding claim 11, “an porous layer” (line 2) should say “a porous layer”.
Regarding claims 12-14, applicant is advised that the proper status identifier must be presented in each claim. Specifically, claims 12-13 present the status identifier “(Original)”, but these claims each include amendments. Further, claim 14 presents the status identifier “(Currently Amended)”, but no amendments appear to have been made. See MPEP § 714.
Regarding claim 16, “magnesium alloy” (line 2) should be deleted.
Regarding claim 21, the word “topcoat” should be inserted before the phrase “surface treatment” in line 1.
Regarding claim 24, the word “a” should be inserted before “composition” in line 2.
Regarding claim 28, the word “a” should be inserted before “wave signal” in line 1.
Regarding claim 30, the word “said” or “the” should be inserted before “aqueous solution” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-14, 21, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the hardened anodized coating” (line 1) and “the magnesium upper receiver” (line 3). There is insufficient antecedent basis for these limitations in the claim. For examination, it was assumed that applicant intended to claim “wherein the hardened anodized coating process results in a porous layer containing an oxide of magnesium from the magnesium alloy material offering adhesion for a topcoat surface treatment”. 
Claim 12 recites the limitation “the magnesium oxide layer” (line 1). There is insufficient antecedent basis for this limitation in the claim. It is the examiner’s belief that claim 12 should depend from claim 11 and that “the magnesium oxide layer” should instead say “the porous layer” because claim 12 depends from claim 10, which does not recite a magnesium oxide layer, and because “an oxide of magnesium”, as recited in claim 11, could also refer to magnesium peroxide (MgO2), which is distinct from magnesium oxide (MgO).
Claim 13 recites the limitations “a topcoat surface treatment” (lines 1-2) and “the hardened anodized coating” (line 2). There is insufficient antecedent basis for these limitations in the claim. For examination, it was assumed that applicant intended to claim, for example, “further comprising applying the topcoat surface treatment to the porous layer”.
Claim 14 is rejected for depending from an indefinite claim.
Claim 21 contains the trademark/trade name CERAKOTE. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a ceramic coating used as a topcoat surface treatment and, accordingly, the identification/description is indefinite.
Claim 26 contains the trademark/trade name TEFLON. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a polytetrafluoroethylene coating used as a topcoat surface treatment and, accordingly, the identification/description is indefinite.
Further regarding claim 26, the limitation “wherein the one or more hardening agents includes at least one of zinc oxide, industrial diamond particles, garnet particles, silicon carbide, aluminum oxide, TEFLON spheres, or molybdenum disulfide” (lines 1-3) is unclear because TEFLON spheres and molybdenum disulfide are listed in line 3 as possible components of the one or more hardening agents. However, paragraph [0063] of applicant’s specification describes only zinc oxide, industrial diamond particles, garnet particles, silicon carbide, and aluminum oxide as the possible surface hardening agents, while TEFLON spheres and molybdenum disulfide are described as the possible surface lubricity enhancing agents. 
Claim 32 recites the limitation “a temperature” (lines 1-2). There is insufficient antecedent basis for this limitation in the claim. For examination, it was assumed that applicant intended to claim, for example, “wherein the desired temperature of the aqueous solution is maintained between about 2º C and about 20º C”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 13, 15-16, 21, 27-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419), herein ‘Conant’, and further in view of Barton (US 5792335), herein ‘Barton’.
Regarding claim 10, Conant discloses a method of manufacturing (col. 2 lines 35-39) a firearm (100) upper receiver (104; col. 3 lines 62-67), comprising: 
machining a housing including an upper receiver cavity (202) out of a magnesium alloy material (Figs. 1-4 and 11; col. 2 lines 35-39; col. 4 lines 7-11), the upper receiver cavity defining an interior surface (Fig. 2) shaped and sized to enable actuation of a bolt carrier group (502, 506, 510; Fig. 5; col. 6 lines 49-60) therein during a firearm actuation cycle.
Conant further discloses anodizing the receiver (col. 9 lines 11-13), but does not expressly teach immersing the housing in an aqueous solution while applying an electrical potential to the housing to drive a hardened anodized coating process to at least a portion of the interior surface of the upper receiver cavity to slow operational wear of the interior surface generated by heat, pressure and frictional forces during the firearm actuation cycle to ensure a functional life of the housing of at least 500 of the firearm actuation cycles.
Barton teaches a method for the anodization of magnesium and magnesium alloys and products produced by that method (col. 1 lines 6-8), including immersing (col. 2 lines 31-33) a magnesium alloy material (3) into a bath (1) of an aqueous solution (3) while applying an electrical potential to the housing to drive an anodized coating process to the housing (col. 2 lines 5-7 and 52-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immerse the magnesium alloy housing of Conant in an aqueous solution while applying an electrical potential to the housing to drive a hardened anodized coating process to the housing as taught by Barton in order to provide increased corrosion resistance and wear resistance to the magnesium alloy material of the housing (Barton; col. 1 lines 20-23 and 57-62), thereby increasing the functional life of the housing.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional life of the housing of Conant to be at least 500 of the firearm actuation cycles of the firearm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Barton, as applied above, discloses wherein the hardened anodized coating process results in a porous layer containing an oxide of magnesium from the magnesium alloy material (col. 4 lines 50-53) offering adhesion for a topcoat surface treatment (col. 4 lines 2-4).
Regarding claim 13, Barton, as applied above, discloses applying the topcoat surface treatment to the porous layer (col. 4 lines 2-4).
Regarding claim 15, the modified Conant discloses coupling a brass deflector (418) to the housing.
Regarding claim 16, the modified Conant discloses wherein the brass deflector is positionable relative to the housing within a deflector channel defined by the housing (deflector 418 is positioned on to receiver 104 via a fastener extending through deflector 418 and into a hole in receiver 104 as shown in Fig. 4).
Regarding claim 21, Barton, as applied above, discloses wherein the topcoat surface treatment is at least one of a paint or a ceramic coating (col. 4 lines 2-4).
Regarding claims 27-29, Barton, as applied above, discloses wherein the electrical potential is applied via a rectifier (7) which produces a wave signal and has an output voltage potential of between about 150 volts and about 360 volts (col. 2 lines 52-57 and 64-65).
Regarding claim 31, Barton, as applied above, discloses wherein a heat exchanger maintains the aqueous solution at a desired temperature (col. 1 lines 45-47; col. 3 lines 21-27).
Regarding claim 32, Barton, as applied above, discloses wherein the desired temperature of the aqueous solution is maintained between about 2º C and about 20º C (col. 4 lines 28-31).
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Barton (US 5792335) as applied to claim 10 above, and further in view of the Science Direct Non-Patent Literature, herein ‘Science Direct NPL’.
Regarding claims 12 and 26, the modified Conant does not expressly teach wherein the porous layer includes one or more hardening agents embedded therein, wherein the one or more hardening agents includes at least one of zinc oxide, industrial diamond particles, garnet particles, silicon carbide, and aluminum oxide.
Science Direct NPL teaches that anodizing is one of the most widely used surface treatments for magnesium and its alloys (abstract; first sentence; page 1), wherein magnesium alloys subjected to anodizing surface treatments form an aluminum oxide coating thereon (page 6), and wherein adding aluminum nitrate to the content of the anodizing electrolyte produces an anodic film mainly composed of magnesium oxide but also containing aluminum oxide (page 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the porous layer of the modified Conant to include one or more aluminum oxide hardening agents embedded therein as taught by Science Direct NPL in order to enhance the properties of the anodized coating (Science Direct NPL; pages 13-14).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Barton (US 5792335) as applied to claim 13 above, and further in view of G. C. Sullivan (US 2850828), herein ‘Sullivan’.
Regarding claims 14, the modified Conant does not expressly teach wherein the topcoat surface treatment is at least one of an electrophoretic paint or a lubricity enhancing agent.
Sullivan teaches a firearm component (col. 1 lines 15-18; Fig. 9) comprising an alloy containing magnesium (col. 2 lines 7-30) that has been anodized (col. 2 lines 40-48) such that the component includes a hard coating (15; Fig. 9) and a lubricant film (40; Fig. 9), wherein the lubricant film is molybdenum disulfide (col. 6 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the topcoat surface treatment of the modified Conant to be a lubricity enhancing agent as taught by Sullivan in order to take advantage of the low frictional properties thereof to provide a surface having a long life (Sullivan; col. 6 lines 46-49).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Barton (US 5792335) as applied to claim 10 above, and further in view of Martini (US 2020/0256636), herein ‘Martini’.
Regarding claim 17, the modified Conant does not expressly teach coupling a quick release ejection port dust cover to the housing.
Martini teaches a firearm (10) comprising an upper receiver housing (40) constructed of a magnesium material (par. 14; claim 7), wherein the upper receiver housing includes a shell deflector (110) as well as an ejection port dust cover (claim 3; par. 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple a dust cover to the upper receiver of the modified Conant as taught by Martini in order to shield and/or seal the ejection port, inhibiting contaminants such as sand, dirt, or other debris from entering the firearm (Martini; par. 126 lines 4-6).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Barton (US 5792335) as applied to claim 10 above, and further in view of Kozak (US 4620904), herein ‘Kozak’.
Regarding claims 23-25, Barton, as applied above, discloses wherein prior art magnesium anodizing processes are known to utilize in the aqueous solution an aqueous soluble hydroxide (col. 1 lines 31-42), a fluoride containing a composition selected from the group consisting of fluorides and fluorosilicates (col. 4 lines 5-12 and 46-49), and silicate (col. 4 lines 46-49), but does not expressly teach wherein the aqueous solution comprises between about 2 g/L and about 12 g/L of the aqueous soluble hydroxide, between about 2 g/L and about 15 g/L of the fluoride, and between about 5 g/L and about 30 g/L of the silicate, such that the aqueous solution has a pH of at least 12.5.
Kozak teaches a method for anodizing magnesium and alloys thereof (col. 1 lines 7-8) comprising immersing a magnesium alloy material in an electrolytic solution (col. 3 lines 45-47) and applying a voltage potential thereto (col. 3 lines 51-55), wherein the solution comprises between about 2 g/L and about 12 g/L of aqueous soluble hydroxide, between about 2 g/L and about 15 g/L of fluoride, and between about 5 g/L and about 30 g/L of silicate (col. 5 lines 6-13), such that the aqueous solution has a pH of at least 12.5 (col. 5 lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the aqueous solution of the modified Conant to comprise between about 2 g/L and about 12 g/L of the aqueous soluble hydroxide, between about 2 g/L and about 15 g/L of the fluoride, and between about 5 g/L and about 30 g/L of the silicate, such that the aqueous solution has a pH of at least 12.5, as taught by Kozak, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Barton (US 5792335) as applied to claim 10 above, and further in view of Helmer (US 1869042), herein ‘Helmer’.
Regarding claim 30, the modified Conant does not expressly teach wherein the aqueous solution is at least one of agitated or circulated to remain in suspension.
Helmer teaches that when implementing an anodized coating on a metallic component in a bath of electrolytic solution, circulation of the electrolyte and agitation thereof is desirable (page 2 lines 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to circulate and agitate the aqueous solution of the modified Conant as taught by Helmer in order to avoid the formation of gas pockets during the coating operation (Helmer; page 2 lines 71-74) and to keep down the temperature of the bath (Helmer; page 3 lines 9-14). 
Conclusion
Claims 1-9 and 18-20 are cancelled. Claims 10-17 and 21-32 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641